Citation Nr: 0909015	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-39 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability, to include pes planus and plantar fasciitis.

2.  Entitlement to service connection for bilateral 
chondromalacia patellae, to include as secondary to a 
bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to December 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In August 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.


FINDINGS OF FACT

1.  The veteran's bilateral foot disability, to include pes 
planus and plantar fasciitis, is shown to have been 
aggravated during service.

2.  The preponderance of the competent and probative evidence 
of record is against a finding that the veteran's bilateral 
chondromalacia patellae had its onset in service or was 
causally related to or aggravated by any service-connected 
disability.


CONCLUSIONS OF LAW

1.  The veteran's bilateral pes planus and plantar fasciitis 
was aggravated during his active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Bilateral chondromalacia patellae was not incurred in or 
aggravated by active service, and was not proximately due to 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that these notice requirements have been 
satisfied by letters issued in November 2004 and February 
2007.  In these letters, the veteran was advised of the 
evidence needed to substantiate his service connection 
claims, to include as on a secondary basis.  These letters 
also advised the veteran of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  In the 
February 2007 letter, as well as the January 2007 Statement 
of the Case (SOC), the veteran was further advised as to the 
type of evidence needed to substantiate both the disability 
rating and effective date elements of his claims, pursuant to 
the Court's holding in Dingess, supra.

Although the veteran's claims were not readjudicated 
following the issuance of the January 2007 SOC and the 
February 2007 notice letter, the record reflects that the 
veteran had ample time to submit evidence or argument in 
support of his claims and that the veteran had an opportunity 
to testify at an August 2007 hearing.  Therefore, the Board 
believes any VCAA notice errors did not affect the essential 
fairness of the adjudication and that any procedural defect 
caused by the timing of the notice was cured.  See Sanders, 
supra; see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO arranged for the 
veteran to undergo a VA examination in June 2005 and the 
Board obtained an opinion from the Veterans Health 
Administration (VHA) in October 2008.  In short, the Board 
finds that VA has satisfied its duty to assist by obtaining 
evidence relevant to the veteran's claims.  38 U.S.C.A. §§ 
5103 and 5103A.

II.  Service Connection

The veteran is seeking entitlement to service connection for 
a bilateral foot disability and a bilateral knee disability 
secondary to the bilateral foot disability.  He essentially 
contends that he has had problems with his feet ever since 
service, and that resulting changes in the way he stands and 
walks have led to knee problems.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Congenital or developmental conditions are not personal 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. §§ 3.303(c), 4.9 (2008).  There are, however, certain 
limited exceptions to this rule.  Service connection may be 
granted for hereditary diseases that either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990).  Further, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990).

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded 
in entrance examination reports are to be considered as 
"noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is specific evidence that the increase in disability is 
due to the natural progress of the disease.  Id.

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2008).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, supra, for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  However, given the possibility that these 
changes could potentially be interpreted as substantive, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will apply the version of 38 
C.F.R. § 3.310 that was in effect before the change, which 
arguably favors the claimant. 

A.  Bilateral Foot Disability

The veteran has requested service connection for bilateral 
pes planus.  He has stated that his feet began to hurt during 
basic training and that the pain has increased over the 
years.  He had surgery for heel spurs on the right foot in 
1992 and on the left foot in 1999.  He complained of pain, 
muscle spasms, weak ankles, and loud popping sounds when he 
walks.  

The veteran's January 1971 pre-induction examination report 
notes a finding of pes planus.  Service treatment records 
reflect he was seen specifically for pes planus twice in July 
1971 and that arch supports did not help.  He was also seen 
once in July 1971 for painful heels.  Mild bilateral pes 
planus is also noted on the October 1973 separation 
examination report.

A June 2005 VA examination report diagnoses mild pes planus 
bilateral, which resulted in plantar fasciitis following his 
military service.  The examiner concluded that the veteran's 
congenital foot problem, mild pes planus, was not aggravated 
by his military service.  It states that it is common, even 
for soldiers with normal feet, to have foot problems in basic 
training and advanced individual training and that there was 
no evidence showing a continuing disability.
        
In an August 2007 letter, Dr. M.M., who has treated the 
veteran's feet since August 1999, opined that the veteran's 
"continued problems are caused by the congenital shape of 
his feet as well as the exacerbation of the pain during the 
time of his service commitment and continued weight bearing 
in the interim."  Dr. M.M.'s letter cites the veteran's 
reported medical history and the problems the veteran 
reported experiencing during basic training and on active 
duty.  

A September 2007 letter from Dr. B.S. indicates that his 
clinic has been treating the veteran for ongoing foot 
problems since 1992.  It was the opinion of Dr. B.S. that, to 
a reasonable medical certainty, the veteran's continued 
problems were exacerbated and extenuated during the time of 
his service and thereafter.  He noted that many recruits were 
disqualified in the past for birth defects such as foot 
problems but that the veteran fulfilled his duties even 
though he suffered problems requiring treatment in service

In September 2008, the Board requested a VHA opinion.  See 38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(a) (2008).  
In relevant part, the Board requested that an orthopedic 
specialist review the claims folder and offer an opinion as 
to whether the veteran's pes planus is most accurately 
described as a congenital/developmental defect, or a 
congenital/developmental disease.  If it is found to be a 
defect, the examiner was asked whether it can be determined 
with a reasonable degree of medical certainty that a 
superimposed disease developed in service, or a superimposed 
injury occurred in service that resulted in permanent 
additional disability.  If it is found to be a disease, the 
examiner was asked whether it could be determined with a 
reasonable degree of medical certainty that the veteran's pes 
planus underwent an identifiable, permanent increase in 
severity during his period of active service and, if so, 
whether the increase in severity was beyond the natural 
progress of the preexisting condition.  The examiner was 
asked to provide an opinion expressing agreement or 
disagreement with any pertinent medical opinions that have 
been offered in this case.

An October 2008 response letter from a VA orthopedic 
specialist stated that pes planus is best described as a 
deformity.  It was noted that the veteran had evidence of 
heel pain, which was likely plantar fasciitis, which 
developed in service.  The examiner stated that pes planus 
can increase loading on the plantar fascia, contributing to 
plantar fasciitis.  It was noted that the veteran had plantar 
fasciotomy, calcaneal spur resection of the right foot in 
October 1992 and resection of a heel spur from the left foot 
in November 1999.  The examiner concluded that it is at least 
as likely as not that a superimposed condition (plantar 
fasciitis) developed in the service and resulted in 
additional disability requiring treatment.  The examiner 
stated that his opinion would agree, for the most part, with 
the opinions offered by Dr. M.M. and Dr. B.S., and noted 
that, in distinction from these other opinions, there is 
evidence of a continuing disability.

Given the foregoing, the evidence is sufficient to show that 
the veteran had preexisting pes planus, and that such injury 
was "noted" upon entrance into service.  Therefore, the 
presumption of soundness does not attach, and need not be 
rebutted.  See VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).  Temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  See Crowe, 7 Vet. App. at 247-48; Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Board finds that there is evidence of record of a 
worsening of his pes planus during service in the form of the 
veteran's lay statements asserting an increase of symptoms 
there, and the opinions of Dr. M.M., Dr. B.S., and the 
orthopedic specialist who authored the October 2008 opinion 
letter.  As noted, the VA specialist explained that pes 
planus can increase loading on the plantar fascia, 
contributing to plantar fasciitis, and that there was 
evidence that the veteran experienced heel pain in service, 
which the specialist concluded was likely plantar fasciitis.  
For this reason, the examiner expressed agreement with Drs. 
M.M. and B.S., finding that it is at least as likely as not 
that a superimposed condition developed in the service and 
resulted in additional disability requiring treatment.

Only independent medical evidence may be considered to 
support medical findings.  The Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In this 
case, the Board finds that there is competent and probative 
evidence suggesting that the claimed bilateral foot 
disability, to include both pes planus and plantar fasciitis, 
underwent an increase in severity during service.  In light 
of this evidence, the Board finds that a presumption of 
aggravation attaches with respect to the veteran's bilateral 
foot disability.  38 C.F.R. § 3.306(b).  In order to rebut 
the presumption, VA must show by clear and unmistakable 
evidence that the veteran's bilateral foot disability was not 
aggravated during service beyond the normal progression of 
the disease.

After considering all of the evidence of record, the Board 
finds that the presumption of aggravation has not been 
rebutted.  In this respect, the Board acknowledges the June 
2005 VA examiner's findings that the condition was not 
aggravated by active duty.  However, in light of the other 
medical opinions discussed in detail above, this opinion 
cannot constitute clear and unmistakable evidence sufficient 
to rebut the statutory presumption.  In essence, the Board is 
obviously unable to conclude that a finding of no-aggravation 
is "undebatable." See Cotant, supra.  The finding of the VA 
examiner in 2005, standing alone, does not rise to the level 
needed to meet the standards of clear and unmistakable 
evidence that the preexisting bilateral foot disability was 
not aggravated during service beyond the natural progression 
of the disease.  Thus, service connection for a bilateral 
foot disability, to include pes planus and plantar fasciitis, 
based on aggravation is warranted.  38 U.S.C.A. § 1110, 1111; 
38 C.F.R. § 3.304(b).

In closing, the Board again notes that congenital or 
developmental defects (as opposed to those disabilities for 
which there may or may not be "predisposition", ill-defined 
genetic and/or so-called hereditary tendencies, e.g., 
diabetes mellitus, etc.) are not diseases or injuries within 
the meaning of the applicable legislation and are not subject 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  In this 
case, the veteran's bilateral pes planus has been repeatedly 
and consistently characterized as a congenital disability.  
However, the VA General Counsel has determined that 
if, during service, disease or injury occurs superimposed 
over the congenital or developmental defect, service 
connection may be warranted for the resultant disability.  In 
this case, it is clear from the opinions discussed above that 
the physicians believed that superimposed injury occurred in 
service that caused additional disability in both feet.  
Thus, service connection in this case is not precluded by 38 
C.F.R. §§ 3.303(c) and 4.9.

B.  Bilateral Chondromalacia Patellae

The veteran has also claimed entitlement to service 
connection for a bilateral knee disability.  He has not 
claimed that this condition originated in service, nor does 
the evidence demonstrate such a relationship.  He essentially 
contends that his knee disability developed as a result of 
the altered gait caused by his service-connected foot 
disability.

The medical opinions discussed above also address the issue 
of whether the veteran's knee disability was caused by his 
foot disability.  The June 2005 VA examination report 
concluded that the veteran's knee pain is not aggravated by 
or a result of his pes planus.  The examiner stated that, on 
physical examination, the veteran also did not exhibit any 
gait disorder that would show a cause for knee pain from the 
mild pes planus.  

The August 2007 etiology opinion from Dr. M.M. does not 
expressly address the veteran's knee disability claim.  The 
September 2007 opinion from Dr. B.S. states that the 
veteran's knee problems associated with the pronation of his 
feet have been a problem for the veteran on and off for many 
years.  Dr. B.S. also opined that, to a reasonable medical 
certainty, the veteran's continued problems were exacerbated 
and extenuated during the time of his service.

The October 2008 VHA opinion stated that the records indicate 
the veteran has had complaints of intermittent knee pain.  An 
x-ray report from June 2005 noted maintained joint spaces, no 
fractures or dislocation.  An MRI demonstrated a small 
Baker's cyst.  The knee diagnosis has been chondromalacia.  
The examiner did not see evidence that the veteran's knee 
condition is related to his military service or his pes 
planus.

In this instance, the Board finds the June 2005 and October 
2008 opinions to be of much probative value.  The Board notes 
that both of these examiners displayed an understanding as to 
the precise nature of the veteran's current bilateral knee 
disorder by providing specific diagnoses and a rationale 
explaining the basis of their conclusions that his knee 
problems were not related to his military service or to his 
pes planus.  

While the Board has also considered the favorable opinion of 
Dr. B.S., the Board notes that this physician only referred 
generally to the veteran's knee "problems" having been 
worsening, without identifying a specific diagnosis or 
otherwise explaining the pathology present in either knee.  
As such, the Board finds the physician's conclusion that the 
veteran's knee problems are associated with the pronation of 
his feet and his military service to be of very limited 
probative value.

The Board has also considered the veteran's own lay 
assertions that his bilateral knee disability was caused by 
his foot disability.  Certainly, the veteran can attest to 
factual matters of which he had first-hand knowledge, which 
includes describing a worsening of symptoms in his knees over 
the past decade.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
essence, while the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise, and the veteran is not shown to be competent to 
offer an opinion as to the underlying cause of his symptoms.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, his 
lay testimony cannot establish a link between the disability 
and his now service-connected bilateral foot disorder.

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
granting service connection for a bilateral knee disability.


ORDER

Entitlement to service connection for bilateral pes planus 
and plantar fasciitis is granted.

Entitlement to service connection for bilateral 
chondromalacia, to include as secondary to a bilateral foot 
disability, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


